DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because the “Cross-Reference” section should be amended to include the patent number of U.S. application No. 16/803,613 which has been left purposely blank.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites that “said at least two apertures further includes at least eight apertures”. As currently written, it is unclear how many apertures are being required by the claim. Is the claim attempting to say that the at least two apertures are now at least eight apertures or is the claim saying that there are at least eight additional apertures? Clarification is required. The same applies to claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fanguy et al. (US 2014/0374122 hereinafter “Fanguy”).
In regards to claim 1, Fanguy discloses a component, comprising: 
a unitary body (116), said unitary body comprising a length, a distal end (bottom end as oriented in fig. 2), a proximal end (top end as oriented in fig,  2), an outer surface, and a lumen (central bore); 
wherein said outer surface extends around said length of said unitary body between said proximal end and said distal end; 
wherein said lumen extends within said unitary body in a distal direction from said proximal end of said unitary body, said lumen generally defining a void within said unitary body; 
wherein said lumen is cylindrical and occupies a first lumen length having a first lumen diameter (see at “132”); 
wherein at least a portion of said first lumen diameter comprises threads (132); 
wherein said unitary body further comprises at least one aperture (124), said at least one aperture extending from an opening at said outer surface of said unitary body and ending at an aperture depth that is located within said unitary body (shown in fig. 2); 
wherein said at least one aperture further comprises an aperture wall that has a thickness that extends from said outer surface of said unitary body to an inner wall of said aperture (shown in fig. 2); 
wherein said inner wall of said at least one aperture extends within said at least one aperture and across said aperture depth so as to enclose said at least one aperture beneath said opening (shown in fig. 2); and 
wherein said at least one aperture is configured to receive a tool for rotating said component around an axis that extends from said proximal end to said distal end so as to permit the tightening and loosening of said component with said threads (see paragraph [0034]).
In regards to claim 2, Fanguy further discloses said at least one aperture (shown in fig. 3) is cylindrical and has an internal diameter defined by said internal wall of said at least one aperture at said aperture opening (shown in fig. 4).
In regards to claim 8, Fanguy further discloses said component comprises a fitting (shown in fig. 2).
In regards to claim 9, Fanguy further discloses said threads are configured to receive a threaded female sub end of a pipe (shown in fig. 2).
In regards to claim 20, Fanguy discloses a fitting for use in coupling pipe or tubing, comprising: 
a unitary body (116), said unitary body comprising a length, a distal end (bottom end as oriented in fig. 2), a proximal end (top end as oriented in fig. 2), an outer surface, and a lumen (central bore); 
wherein said outer surface extends around said length of said unitary body between said proximal end and said distal end; 
wherein said lumen extends within said unitary body in a distal direction from said proximal end of said unitary body, said lumen generally defining a void within said unitary body; 
wherein said lumen is cylindrical and occupies a first lumen length having a first lumen diameter (see at “132”) and a second lumen length having a second lumen diameter (see at “130”), wherein said first lumen diameter is greater than said second lumen diameter; 
wherein at least a portion of said first lumen diameter comprises threads (132) that are configured to receive a threaded female sub end of a pipe; 
wherein said unitary body further comprises at least one aperture (124), said at least one aperture extending from an opening at said outer surface of said unitary body and ending at a location within said unitary body, said at least one aperture configured to receive a tool for rotating said fitting around an axis that extends from said proximal end to said distal end so as to permit the tightening and loosening of said fitting to a threaded female sub end of a pipe or tube (see paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fanguy as applied to claim 1 above.
In regards to claim 3, while Fanguy does not expressly disclose four apertures; the number of apertures may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fanguy to have four apertures, as the number of apertures may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. Further, Reimert (USP 4,830,408) shows it is known to have four apertures (see figure 4).


Allowable Subject Matter
Claims 10-16 and 19 are allowed.
Claims 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679                                                                                                                                                                                            
12/12/2022